Citation Nr: 0402294	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-07 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Navy from May 1972 
to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.   


FINDINGS OF FACT

1.  The veteran did not serve within the Republic of Vietnam 
and has not been shown to have been exposed to herbicides 
during active service.

2.  The veteran has type II diabetes mellitus.


CONCLUSION OF LAW

Type II diabetes mellitus was neither incurred in nor 
aggravated by service, nor may such be presumed to be related 
to service in Vietnam  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003), are applicable to this appeal.
 
The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  The United States 
Court of Appeals for Veterans Claims (Court) has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
 
Recently, the Court has indicated that notice under the VCAA 
must be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
No. 01-944, slip op. at 12 (U.S. Vet. App., Jan. 13, 2004). 

In this case the veteran filed his claim in August 2001.  
Thereafter, in January 2002, the RO sent a letter to the 
veteran explaining his role in the claims process and asking 
him to submit certain information.  In accordance with the 
requirements of the VCAA and Pelegrini, the letter informed 
the veteran what evidence and information VA would be 
obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The letter informed the veteran of the legal requirements for 
the benefit sought on appeal.  The RO also specifically 
requested the veteran to tell VA about any additional 
information or evidence available.  Further relevant to VA's 
duty to notify, the statement of the case issued in 
March 2003 provided notice the pertinent regulations 
governing the veteran's service connection claim and included 
discussion of the reasons and bases for the denial of his 
claim, to include VA's definition of service in the Republic 
of Vietnam for the purpose of application of presumptive 
regulations.  Thus, the veteran has been afforded appropriate 
notice under the VCAA and Pelegrini, supra.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board acknowledges that the RO's January 2002 VCAA letter 
requested a response from the veteran within 30 days.  That 
letter indicated, however, that the veteran had up to one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  To the extent this 
language was misleading, see Paralyzed Veterans of America, 
et. al. v. Secretary of Department of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003), the Board emphasizes that, in 
any case, more than one year has passed since the date of the 
VCAA letter such that no prejudice has resulted.  Also, see 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____).  

With respect to VA's duty to assist the veteran, the Board 
emphasizes that the RO has obtained records of VA treatment 
and evaluation identified by the veteran as relevant.  The 
veteran has not identified private medical evidence or other 
outstanding records that he wants VA to obtain or that he 
feels are relevant to his claim.  The Board notes that the 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary.  
38 C.F.R. § 3.159(c)(4)(i).  In this case, a VA examination 
is not needed because there is no evidence showing that the 
veteran was actually exposed to herbicides, no evidence of 
treatment, evaluation or complaints related to diabetes for 
decades after service, and, the veteran himself does not 
argue that diabetes mellitus was first shown during service 
or even that any manifestations of diabetes were evidenced 
prior to 1993.  Thus, obtaining a VA examination to determine 
whether the veteran's diabetes mellitus is etiologically 
related to service would serve no useful purpose since any 
current medical opinion linking such disability to military 
service would be speculative.  

The Board lastly notes that neither the veteran nor his 
representative has identified any other evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  And, although the veteran was 
offered an opportunity to present testimony at a personal 
hearing, he declined.  Therefore, the Board is satisfied that 
the RO has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.

II.  Service Connection for Type II Diabetes Mellitus

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23,168 (May 8, 2001) (now codified at 38 C.F.R. §§ 
3.307, 3.309 (2003)).  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

Type II diabetes mellitus is among the diseases that shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 
C.F.R. § 3.309(e).  Type II diabetes mellitus must have 
become manifest to a degree of 10 percent or more at any time 
after service.  38 C.F.R. § 3.307(a)(6)(ii).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he incurred type II diabetes 
mellitus as a result of his service in Vietnam, specifically 
that such is the result of exposure to herbicides (Agent 
Orange).  He reports that during his service aboard the USS 
Horne, winds carried the herbicide offshore and reached the 
men on his ship.  A report from the National Personnel 
Records Center indicates that the veteran was, in fact, on 
board the USS Horne, which served in and around the official 
waters of Vietnam from November 1972 to March 1973.  There is 
no evidence, however, to demonstrate that the veteran was 
actually in Vietnam.  Official sources have indicated that 
the veteran's personnel record does not contain enough 
information to make a definitive statement regarding in-
country service.  In any case, the veteran himself has never 
argued that he was actually in the Republic of Vietnam.  
Rather, he expresses the belief that on board his ship he was 
"exposed to Agent Orange as much as someone that had set 
foot onto the ground of Vietnam."  

Governing law and regulations provide, however, that a 
veteran must have had actual duty or visitation in the 
Republic of Vietnam to be afforded the presumption of 
exposure to herbicides.  38 C.F.R. § 3.307(a)(6)(iii); see 
also 
VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).  Therefore, the 
Board finds that the veteran did not have service in Vietnam, 
as contemplated by 38 C.F.R. § 3.307(a)(6)(iii), and his 
exposure to Agent Orange or other herbicide agent may not be 
presumed.  There is no service or other competent evidence 
tending to corroborate the veteran's account of having been 
exposed to herbicides carried on the winds to his ship.  As 
such, presumption service connection is not warranted for 
diabetes mellitus in this case.

Although the veteran has argued that his disability is the 
result of presumed exposure to Agent Orange (herbicide), and 
not that such was first manifested during service, VA must 
also ascertain whether there is any basis to indicate that 
the disorder was incurred by any incident of military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).



In that regard, service medical records are negative for 
treatment or diagnosis of type II diabetes mellitus or note 
of any manifestations thereof.  Nor is there any post-service 
medical evidence in the claims file that demonstrates that 
type II diabetes mellitus manifested to a compensable degree 
within one year following the veteran's discharge.  See 
38 C.F.R. §§ 3.307, 3.309.  Instead, the post-service VA 
medical records demonstrate that the veteran has been treated 
for type II diabetes mellitus only since 1993, almost 20 
years after discharge from active duty service.  

Furthermore, the record contains no competent medical opinion 
linking the veteran's current diagnosis of type II diabetes 
mellitus to his military service.  Instead, the evidence of a 
nexus between service during the Vietnam era and diabetes 
mellitus is limited to the veteran's own statements.  This is 
not competent evidence since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent competent evidence of a causal nexus between 
diabetes mellitus and service, the veteran is not entitled to 
service connection on a direct basis.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for diabetes mellitus, on either a direct 
or presumptive basis.  As such, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for type II diabetes 
mellitus is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



